DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 11 objected to because of the following informalities:  the claims include the non-English phrase “inter alia.”  The claims should be in English only.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
In claims 1, 6 and 11, the use of the word “preferably” renders the claims indefinite because it is not clear if the elements that follow the word actually required.
In claims 1 and 11, it is not clear how “location-dependent” and “position-dependent” are different from each other, and what the applicant considers to be encompassed by these terms when used in combination.  
In claim 1, the phrase “to reinforce it” is ambiguous due to the use of the pronoun “it.”  The use of the pronoun makes it unclear as to which element is referring to.
In claim 1, the phrase “and is guided there” is narrative and should be corrected.
In claim 3, the phrase “all the fiber bands” seems to imply a plurality of fiber bands, but only single fiber band is defined in claim 1.  Correction and/or clarification is required.
In claim 5, “the respective fiber band” implies a plurality of fiber bands, but only single fiber band is defined in claim 1.  Correction and/or clarification is required.
In claims 7 and 11, the Latin term “inter alia” renders the claims indefinite because it is not clear if “other things” are actually required by the claims or if the applicant is using the term to indicate an “open” limitation.  The examiner notes that the transitional phrase “characterized” is interpreted as being “open” so the applicant’s intent for reciting the Latin phrase is unclear.    
In claim 11, the phrase “for all fiber bands” implies a plurality of fiber bands, but earlier in the claim only a single fiber band is defined.
In claim 12, “the fiber bands” imply a plurality of fiber bands, but claim 11 defines only a single fiber band.
In claim 14, “respective fiber bands” implies a plurality of fiber bands, but claim 11 defines only a single fiber band.
  Allowable Subject Matter
Claims 1-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner considers US 3,047,191 to be closest prior art of record.  Young discloses (see figures 1-8, columns 1, 2 and 5) a fiber-reinforced pressure vessel ("filament wound pressure vessels") comprising an inner vessel ("this mandrel...may be made of material intended to remain within the vessel as a liner thereof") having a rotationally symmetrical center part (1), preferably a cylindrical center part ("cylindrical
body (1), having an axis of symmetry ("axis 18"), preferably a cylinder axis (18), along the center part and two domed pole caps ("ovaloid ends 2 and 3") which close the center part, and an outer layer of fiber composite material wound onto the inner vessel in order to reinforce same ("windings of fibrous material"), said fiber composite material consisting of a plurality of layers of fibers arranged one over the other ("various superposed layers of windings"), embedded in a matrix material ("settable binder to bind together the fibers") and extending over the inner vessel as a fibre band ("band") formed of a number of fibers ("bands may be composed of elements formed of a plurality of filaments laid side by side") with a location- and layer-dependent fiber course (see figures 1, 2 and 4), the fiber band entering the region of the domed pole caps, at least in some of the layers, from the center part with a particular entry fiber angle relative to the axis of symmetry (17) and being guided at that location at a particular reversal point in its winding direction back in the direction of the center part (see figures 1, 2 and 4).
	Yong does not disclose the fiber band has at least one twist in the region of the polar caps.  Further, there is no reference of record that would have motivated a person of ordinary skill in the art to have, absent impermissible hindsight, modify Young to include said limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090314785 discloses a fiber wound tank
US 20060049195 discloses a fiber wound tank


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733